
	

113 HR 207 IH: To amend the Internal Revenue Code of 1986 to make members of health care sharing ministries eligible to establish health savings accounts.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 207
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Schock (for
			 himself, Mrs. Bachmann,
			 Mr. King of Iowa,
			 Mr. Jones,
			 Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Walberg, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  members of health care sharing ministries eligible to establish health savings
		  accounts.
	
	
		1.Members of health care
			 sharing ministries eligible to establish health savings accounts
			(a)In
			 generalSection 223 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(i)Application to
				health care sharing ministriesFor purposes of this section, membership in
				a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall
				be treated as coverage under a high deductible health
				plan.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
